 1   Kamaria Davis
     Leibovic Law Group
 2   21540 Plummer Street Suite B
     Chatsworth, CA 91311
 3   T: (818) 465-1633
     F: (818) 995-4838
 4   E-mail: Kamariad@leiboviclawgroup.com
     Attorney for Plaintiff
 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8
                             CENTRAL DISTRICT OF CALIFORNIA
 9

10

11   ABRAHAM DELGADO,                        )      CASE No.: 8:20-CV-01521-AS
                                             )
12               Plaintiff                   )
                                             )   [PROPOSED] ORDER FOR THE
13    vs.                                    )   AWARD OF ATTORNEY FEES
                                             )   PURSUANT TO THE EQUAL
14   ANDREW SAUL,                            )   ACCESS TO JUSTICE ACT 28
                                             )   U.S.C. § 2412 (d)
15   Commissioner of Social Security         )
                                             )
16               Defendant(s).               )
                                             )
17                                           )
                                             )
18

19

20          The Court having approved the stipulation of the parties, IT IS ORDERED
21   that Plaintiff be awarded attorney fees under the Equal Access to Justice Act, 28
22
     U.S.C. § 2412(d), in the amount of TWO THOUSAND DOLLARS AND NO
23
     CENTS ($2,000.00).
24

25
     DATE: May 13, 2021
26

27                                                    / s / Sagar
                                           ___________________________________
                                           HONORABLE ALKA SAGAR
28
                                           UNITED STATES MAGISTRATE JUDGE



                                              - 1
